         Case 1:18-cv-01794-CJN Document 10 Filed 10/26/18 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LATINOJUSTICE PRLDEF, et al.,

                   Plaintiffs,

                       vs.
                                                    Case No. 18-cv-01794-RC
 FEDERAL EMERGENCY
 MANAGEMENT AGENCY,

                   Defendant.



                                  JOINT STATUS REPORT

       Plaintiffs, LatinoJustice PRLDEF and Centro de Periodismo Investigativo, and Defendant,

Federal Emergency Management Agency (“FEMA”), hereby submit this joint status report in

response to the Court’s Minute Order of September 28, 2018.

       Plaintiffs filed a Complaint against Defendant under the Freedom of Information Act, 5

U.S.C. § 552 et seq. (“FOIA”), on July 31, 2018, regarding three outstanding FOIA requests. See

Dkt. No. 1. The FOIA requests seek records relating to FEMA’s activities in Puerto Rico and the

agency’s preparations for, and response to, Hurricanes Irma and Maria. See id. at 7-9. At the time

of filing the Complaint, FEMA had produced no responsive records.

       As previously reported, Defendant has proposed engaging in a rolling production of records

on a monthly basis. In Defendant’s first production, on September 28, 2018, Defendant produced

1,829 pages of responsive records. By letter dated October 23, 2018, Defendant notified Plaintiff

that it was releasing 4,526 pages in their entirety and was referring 31 pages to the Department of

Homeland Security for direct response to Plaintiff. The parties have not yet agreed on an

appropriate minimum number of pages to be reviewed for each monthly production.

                                                1
          Case 1:18-cv-01794-CJN Document 10 Filed 10/26/18 Page 2 of 3



       The parties have endeavored to cooperate to narrow and prioritize Defendant’s search for

responsive records. Based on information provided by Defendant, on October 11 Plaintiff

proposed a set of search terms in an attempt to narrow the requests and also provided Defendant

with a list of priorities of records for production. Defendant has determined that Plaintiff’s

proposed terms would not reduce the volume of records. Defendant believes that it will be

necessary to narrow Plaintiff’s request in order to complete the search for responsive records. For

example, Defendant’s search for responsive emails in just one office yielded more data than

Defendant has the capacity to hold in its server space. Searches of other offices are expected to

yield a similar result. The parties intend to continue to confer about narrowing the request and

prioritizing particular records. Defendant will continue to make monthly productions while the

parties confer.

       The parties propose that they submit another joint status report by November 30, 2018.



                                                     Respectfully submitted,

                                                     /s/ Robin F. Thurston
                                                     Javier M. Guzman (D.C. Bar No. 462679)
                                                     Robin F. Thurston (D.C. Bar No. 1531399)
                                                     Democracy Forward Foundation
                                                     P.O. Box 34553
                                                     Washington, D.C. 20043
                                                     (202) 448-9090
                                                     jguzman@democracyforward.org
                                                     rthurston@democracyforward.org

                                                     Natasha Lycia Ora Bannan
                                                     LatinoJustice PRLDEF
                                                     99 Hudson Street
                                                     14th Floor
                                                     New York, N.Y. 10013
                                                     (212) 739-7583
                                                     nbannan@latinojustice.org



                                                2
Case 1:18-cv-01794-CJN Document 10 Filed 10/26/18 Page 3 of 3



                                  JESSIE K. LIU
                                  D.C. Bar #472845
                                  United States Attorney

                                  DANIEL F. VAN HORN
                                  D.C. BAR # 924092
                                  Civil Chief

                                  By: /s/____________________
                                  JOSHUA M. KOLSKY
                                  Assistant United States Attorney
                                  D.C. BAR #993430
                                  Washington, D.C. 20530
                                  Phone: (202) 252-2541
                                  Email: joshua.kolsky@usdoj.gov

                                  Counsel for Defendant




                              3
